 BURNDY CORP.545Burndy CorporationandTool,Die and Mold MakersGuild, Petitioner.Case 1-RC-10563March 5, 1970DECISION AND DIRECTION OFELECTIONSBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Arthur I.McGurty,Hearing Officer. Following the hearing and pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 1, this case wastransferred to the National Labor Relations Boardfor decision. Thereafter, the Employer filed a briefwith the Board.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.'Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved2 claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a single craft unit3 ofcertain employees of the Employer at two separateplants, one located at Wampus Lane, and the otheratPostRoad,Milford, Connecticut, herein calledMilford and Post Road plants, respectively. At theMilford plant, the Petitioner seeks to include allemployees in the following job classifications:precision die maintainer and precision die setter inDepartment806(PrecisionTooling);masterdiemaker,diemaker-lead,diemaker,toolanddiemaker A-lead, tool and diemaker A, tool and'TheHearingOfficer referredfor ruling to the RegionalDirector amotionby thePetitionerto receivein evidence as an exhibit the case file inCase 1-RC-8590concerningone ofthe plants involvedhereinThe motionishereby denied,as thepresentrecord,inour opinion, adequately setsforth theevidence and issues relevant to this case.'The Employer declined tostipulate that the Petitioner was a labororganization within the meaning ofthe Act,and also, it contended that thePetitioner was not a traditional representativeof employeesin the tool anddiemakerscraftThe record clearly shows,and we find, that the Petitionerisa labor organizationwithin themeaning of Section2(5) of the Act. Wealsofindthatthe traditional union concept is not of controllingsignificance in this casediemakerB,toolmaker, toolmaker (EDM), jigborer, and utility man B4 in Department 807 (Tooland Die); tool and diemaker-lead, toolmaker, dieprep man, and die prep man trainee in Department808 (Precision Tooling); tool and cutter grinder anddrilland saw sharpener in Department 814 (Tooland Cutter Grinding); and tool and cutter grinder inDepartments 820 (Swiss Screw Machine) and 823(Shells and Hardware - Primary), but excluding allother employees, all production and maintenanceemployees,drivers,officeclericalemployees,technical employees, professional employees, guardsand supervisors as defined in the Act. At the PostRoad plant, the Petitioner seeks to include allemployees in the following job classifications:diemaker-lead, diemaker, tool and diemaker A, toolcrib attendant, and toolroom helper in Department793 (Machine Shop and Machine Build); machinerepairmaninDepartment794 (Maintenance);diemaker in Department 796 (Experimental); andmasterdiemakerinDepartment799(PilotProduction), but excluding all other employees, allproductionandmaintenance employees, drivers,officeclericalemployees,technicalemployees,professional employees, guards and supervisors asdefined in the Act. In the alternative, the Petitioneriswilling to proceed to an election in any unit theBoard determines to be appropriate except a unitwhich would include all employees at the Milfordplant, including the production and maintenanceemployees.TheEmployercontendsthattheappropriate unit finding should be separate plantunits consisting of all production and maintenanceemployees at each plant because,interalia,theemployees sought by the Petitioner are whollyintegratedintotheproductionprocess.TheEmployer also vigorously contends that to allow theprimary unit sought by the Petitioner would havethe effect of leaving the balance of the employees atthe Post Road plant as a remnant with no hope ofeffectiverepresentation.There is no history ofcollective bargaining covering any of the employeesat either plant.The Employer is engaged in the manufacture ofelectrical connectors for use in the electrical andelectronic industries. The Employer operates elevenplants in the United States. Each plant is under thejurisdictionof a plant manager, all of whomultimatelyreport to corporate headquarters inNorwalk,Connecticut.Ten of these plants areprimarily engaged in the manufacturing of electricalconnectors,which number includes theMilford'The Petitioner clarified,on the record,the unit soughtby referring tospecificjob classifications in particulardepartments, and the Employerstated thatby sodoing any existing ambiguity as to which employees thePetitioner sought had beenremoved Atthe time of the hearing herein, theemployees soughtby thePetitioner in its primary unit request includedsome51 employeesemployed attheMilfordplant and some17 at the PostRoad plant-'Although Paul Emeryis listedas utilityman B, the Petitioner,withoutconcedingto the accuracy of his classification,states that this was thepositionsought.181NLRB No. 85 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant.The eleventh plant is the Post Road plant,anditisengagedinthedesigningandmanufacturing of highly complex assembly machinesfor the exclusive use of the other plants in theirprimaryfunctionofmanufacturingelectricalconnectors for sale. The Post Road plant is locatedabout two miles from the Milford plant. The plantmanager of the Milford plant has no jurisdictionover the plant manager of the Post Road plant andvice versa. Although the Personnel Manager of theMilford plant has recruited some employees for thePost Road plant, this has been done as a matter ofconvenience, and he does not otherwise have theright to hire, fire, or perform other personnelservices for the Post Road plant. On rare occasions,the Post Road plant has sent a component to theMilford plant for certain work to be done becausethe Post Road plant was not particularly suited forthe required work. Although there is some minimalamount of permanent transfers of employees fromtheMilford plant to the Post Road plant, there isno showing of any interchange of employees. Eachplant has its own independent seniority system, andanemployeeloseshisplantservicewhentransferring from one plant to the other. This plantservice credit is the basis for determining seniorityfor purposes of layoffs and reductions in force. Onthe basis of the foregoing, it appears that there is nointerchange of employees; that there is no functionalrelationship between the two plants; and that eachplant has its own independent seniority system, doesitsown hiring, discharging, and has its ownsupervisorypersonnel.Furthermore, there is nohistoryof collective bargaining at either plant.Accordingly, in agreement with the Employer, wefind that a single craftunit consistingof employeesatboth plants is not appropriate.We, therefore,reject the Petitioner's primary unit request.At the Post Road plant, the Employer is engagedin the manufacture of highly complex and expensiveassemblymachines which are used exclusively byother plants of the Employer in its overall operationof manufacturing electrical connectors for use in theelectricaland electronic industries.Only a few ofthese especially designed assemblymachines aremanufactured each year, and it can take more thana year to build some of these machines. Machinetools used at this plant include drill presses, powerpresses,grinders, cylindrical grinder, andmillingmachines. The majority of the tools used in thesemachine tools are purchased. About 90 percent ofthework time is spent in designing and buildingassemblymachines.The remaining percentage isspent in conducting test runs to determine that themachine is ready for release to the plant of theEmployerforwhichdestined.Thereare4departments, all of which are under the supervisionof the same foreman who, in turn, reports to theplantmanager. Employed in these 4 departmentsare the 17 employees sought by the Petitioner. Theyareemployed in job classifications of masterdiemaker,diemaker-lead,diemaker,toolanddiemaker A, tool crib attendant, and tool roomattendant. There is no tool roomper seat this plant.There is a total employee complement of 20employeeswho have been identified by theEmployer as being production or maintenanceemployees.This total number includes the 17employees sought by the Petitioner. The other 3employeesnotsoughtby the Petitioner areemployed in the job classifications of layoutelectrician and wirer, screw machine set up B, andmachine operator trainee. The layout electrician andwirer has the basic responsibility of layout andwiringof the control panels for the assemblymachines, and the coordinating of the control panelto the machine, as well as the wiring of the machine.The screw machine setup B has duties which includeassisting in the setup and operation of the assemblymachines during the test runs. The machine operatortrainee spends all of her time in the operation of theassembly machines during the test runs. We agreewith the Employer's contention that the conduct ofthe test runs is an inherent and essential part of thebuildingof these intricate and newly designedassembly machines.Allof the 20 employees discussed above havecommon supervision, enjoy the same employeebenefits, and have the same working conditions. Onthe basis of the foregoing, it appears that the 17employees sought by the Petitioner, as well as the 3employees not included in the Petitioner's primaryunitrequest,areessentiallyengaged in theproduction of an end product, namely, complexassembly machines to be used exclusively by otherplantsof the Employer in the overall primaryfunction of manufacturing electrical connectors forsale;and that all of these employees share acommunity of interests warranting a finding of aplantwide unit to be appropriate. Moreover, as theEmployer urges, to limit a unit at this plant to the17employees sought, would have the effect ofleaving the remaining 3 employees with little hopeof future representation.Accordingly,we find aplantwide unit at the Post Road plant to beappropriate.The principal function of the Milford plant, asindicated herein, is the manufacturing of electricalconnectors for sale to customers in the electrical andelectronic industries.More than a million electricalconnectors in varying sizes and shapes are producedannually by this plant, some of which can sell forless than a fraction of a cent. There are about 722employees in the plant who have been identified bythe Employer as being production or maintenanceemployees.The plant complex consists of threelevels,with the main production area occupying thefirst level. There are 21 manufacturing departmentsinthemain production area. Basic operationsperformed from the raw material to the productionof an electrical connector include turning, forming,plating, assembly, and molding. Equipment used in BURNDY CORP.547the productive process include power presses, lathes,turret lathes, screwmachines, grinding machines,and milling machines.In its unit request, the Petitioner seeks a total of51employees from 6 of these manufacturingdepartments. Thirty-eight of the employees soughtare employed in Department 807 (Tool and Die),also referred to in the record as the Tool Room, inthejobclassificationsofmasterdiemaker,diemaker-lead, diemaker, tool and diemaker A-lead,tooland diemaker A, tool and diemaker B,toolmaker, toolmaker (EDM), jig borer, and utilityman B.Allof these employees are under thesupervision of the general foreman of the ToolRoom. In the performance of their job duties, all ofthese employees, except the utilityman B, arerequired to make and maintain tools, to work atclose tolerances, to use precisionmeasurementinstruments, to work from blue prints and sketches,and to submit their own sketches. As to the utilityman B, the record reflects that his duties are limitedto helping other units of the Tool Room, cleaningmachines, and sweeping the department area.' Fiveoftheemployeessoughtareemployed inDepartment 808 (Press) in the job classifications oftool and diemaker-lead, toolmaker, die prep man,and die prep man trainee. All of these employeesare likewise required in their job performance tomake and maintain tools, to work at closetolerances,touseprecisionmeasurementinstruments, to work from blue prints and sketches,and to submit their own sketches. Four of theemployees sought are employed in Department 806(PrecisionTooling) in the job classifications ofprecision diemaintainer and precision die setter.They are required to maintain tools, to work atclosetolerances, to use precisionmeasurementinstruments, to work from blue prints and sketches,and to submit their own sketches. In addition, theprecision die maintainers are also required to maketools.On the basis of the foregoing, we find that alloftheemployeesintheaforementioneddepartments, except the utility man B, have dutieswhich require the regular exercise of the usual andrecognized skills of the tool and diemaker craft.Two of theremaining4 employees sought by thePetitioner are employed in Department 814 (Tooland Cutter Grinding), one as a tool and cuttergrinder and the other as a drill and saw sharpener.This department is located in the general physicalarea of the Tool Room and both employees aresupervised by the foreman of the latter department.The remaining 2 employees are employed as tooland cutter grinders in Department 820 (Swiss ScrewMachine)andDepartment823(ShellsandHardware - Primary). Although both departmentsare also located in the general physical area of theTool Room, each of these employees is supervisedby the foreman of his particular department. TheEmployer admits that in the performance of theirdutiesall4 of these employees are required tomaintain tools, to work from blue prints andsketches, and to submit their own sketches. On thebasis of the foregoing, we find that all 4 employeesare allied craftsmen and that their overall job dutiesrequire the regular exercise of certain skills of thetool and diemaker craft.In its unit request, the Petitioner failed to includeemployee Edward Mongillo, who is employed in thejob classification of toolmaker in Department 843(RubberMold).The record reflects that thisemployee is responsible for maintaining molds andpins, tools which are utilized in the rubber moldingprocess.He is supervised by the foreman of hisdepartment and, in the performance of his duties, heisalso required to make and maintain tools, to workfrom blue prints and sketches, and to submit hisown 'sketches. In view of the foregoing, we find thatthisemployee also has duties which require theregular exercise of the usual and recognized skills ofthe tool and diemaker craft and, accordingly, shouldbe included in such craft group.All employees at the Milford plant-have plantseniority, enjoy the same employee benefits, andhave the same working conditions. There is noformal apprenticeship program at either of theplants involved herein.As a matter of policy,however, the Employer only hires toolmakers, tooland diemakers, and diemakers who are experiencedcraftsmen.Although the Employer in its briefasserts that there is considerable interchange ofpersonnelbetween the Tool Room and otherdepartments, the record reflects, at best, only aminimal amount of any such interchange.As noted above, the Employer contends that thereisno basis for a craft unit finding because theMilford operations are integrated. We find no meritin this contention. The integrated nature of thisplant does not preclude establishment of a craft unitinthecircumstances herein presented.,This isparticularly truewhere, as here, the employeessought at the Milford plant, including the toolmakerinDepartment 843, are craftsmen who regularlyexercise their craft skills and comprise a traditionalcraftgrouping.'Accordingly,we find that theemployees sought by the Petitioner at the Milfordplant, including the toolmaker in Department 843,but excluding the utility man B, may constitute anappropriate craft unit.Having duly considered the record herein, and thebrief filed by the Employer, we find that thefollowing employees of the Employer, at its Milfordand Post Road plants constitute separate unitsappropriate for the purposes of collective bargaining'Under the circumstances, we find that the duties and interest of theutilityman Bdo not warrant his inclusionin a unitof employees whose`See, e g ,B H Hadley, Inc,130 NLRB 1622, 1625duties require the regular exercise of the usual and recognized skills of the'See,e g , EIdu Pont de Nemours and Company (May Plant,tool and diemaker craftCamden, South Carolina),162 NLRB 413, 418 548DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin Section 9(b) of the Act.(a) All employees at the Employer's plant locatedatWestAvenueandPostRoad,Milford,Connecticut, including layout electrician and wirer,screwmachine setup B, and machine operatortrainee,but excluding all drivers, office clericalemployees,technicalemployees,professionalemployees, guards and supervisors as defined in theAct.(b) All employees at the Employer's plant locatedatWampus Lane, Milford, Connecticut, in thefollowing tool and die making job classifications:precision die maintainer and precision die setter inDepartment806(PrecisionTooling);masterdiemaker,diemaker-lead,diemaker,toolanddiemaker A-lead, tool and diemaker A, tool anddiemaker B, toolmaker, toolmaker (EDM), and jigborer in Department 807 (Tool and Die); tool anddiemaker-lead, toolmaker, die prep man, and dieprepman trainee in Department 808 (PrecisionTooling); tool and cutter grinder and drill and sawsharpener inDepartment 814 (Tool and CutterGrinding); tool and cutter grinder in Departments820 (Swiss Screw Machine) and 823 (Shells andHardware- Primary); and toolmaker inDepartment 843 (RubberMold), excluding theutilityman B, all other employees, all drivers, officeclerical employees, technical employees, professionalemployees, guards and supervisors as defined in theAct.In accordance with the foregoing, we shall directseparate elections in the aforementioned bargainingunitswhichwe have found appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.[Direction of Elections" omitted from publication.]'In order to assure that all eligible voters may havethe opportunity tobe informed of the issues in the exercise of theirstatutoryright to vote, allparties to the elections should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U.S 759 Accordingly,itishereby directed that election eligibilitylists, containing the names and addresses of all the eligible voters,must befiled bythe Employer with the Regional Director for Region I within 7days of the date of this Decision and Direction of Elections The RegionalDirector shall make these lists available to all parties to the electionsNoextension of time tofile theselistsshallbe grantedby theRegionalDirector except in extraordinary circumstances.Failure tocomplywith thisrequirement shall be grounds for setting aside the election whenever properobjectionsare filed